DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          ALANA RODRIGUEZ,
                              Appellant,

                                     v.

                          VOLDEMAR HARVIG,
                              Appellee.

                               No. 4D21-444

                               [May 13, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; John Hurley, Judge; L.T. Case Nos. CONO 20-921 and
CACE 20-3105.

    Morgan L. Weinstein of Twig, Trade & Tribunal, PLLC, Fort Lauderdale,
for appellant.

   Voldemar Harvig, Lighthouse Point, pro se.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.